In the

     United States Court of Appeals
                 For the Seventh Circuit
                     ____________________ 
 
Nos. 13‐2882 & 13‐2974 
UNITED STATES OF AMERICA, 
                                                 Plaintiff‐Appellee, 

                                 v. 

RAHSHONE BURNETT, 
                                              Defendant‐Appellant. 
                     ____________________ 

         Appeals from the United States District Court for the 
             Northern District of Illinois, Eastern Division. 
 Nos. 11 CR 00571 and 09 CR 1030  — Matthew F. Kennelly, Judge, and 
                    Robert W. Gettleman, Judge. 
                     ____________________ 

  ARGUED NOVEMBER 4, 2014 — DECIDED OCTOBER 13, 2015 
               ____________________ 
   
   Before MANION, WILLIAMS, and SYKES, Circuit Judges. 
   WILLIAMS,  Circuit  Judge.  We  consolidated  on  appeal 
Rahshone  Burnett’s  appeals  of  the  sentences  he  received  in 
two separate cases. In his drug case, a jury convicted him of 
buying  and  selling  about  33  grams  of  heroin  but  acquitted 
him of participating in a conspiracy. At sentencing, the gov‐
2                                           Nos. 13‐2882 & 13‐2974 
      
ernment  argued  that  one  to  three  kilograms  of  drugs  were 
sold  in  the  conspiracy  and  should  be  included  in  Burnett’s 
relevant  conduct  for  sentencing  purposes.  We  find  no  clear 
error in the district court’s attribution of 100 grams of heroin 
to Burnett. Burnett conceded he had purchased 100 grams of 
heroin,  and  this  purchase  was  part  of  the  same  course  of 
conduct as the offenses of conviction. In his fraud case, Bur‐
nett  pled  guilty  to  mail  and  wire  fraud  after  he  bought  ex‐
pensive  cars  and  other  items  for  his  own  benefit  out  of  set‐
tlement  funds  meant  for  his  sister’s  surviving  children.  Al‐
though Burnett maintains he should not have received both 
vulnerable  victim  and  abuse  of  a  position  of  trust  enhance‐
ments, we find no clear error because the United States Sen‐
tencing  Guidelines  do  not  prohibit  the  application  of  both 
enhancements,  and  the  two  enhancements  punished  differ‐
ent conduct here. We affirm the judgments in both cases. 
                           I.  BACKGROUND 
    On  September  5,  2009,  Tyotis  Fields  was  driving  to  the 
corner of Central Park Avenue and Huron Street in Chicago 
when he was stopped for a traffic violation. A search of his 
car turned up approximately 11.4 grams of heroin. The hero‐
in was in a plastic bag in five strips, each of which contained 
twelve individual packets of heroin. Fields had obtained the 
heroin from Rahshone Burnett. After his arrest, Fields called 
Burnett and said the heroin had been seized. He also asked 
Burnett to arrange for guns to be dropped off to the police in 
exchange  for  Fields’s  freedom  by  leaving  the  guns  in  a  cer‐
tain  trash  can.  Law  enforcement  officials  then  saw  Burnett 
Nos. 13‐2882 & 13‐2974                                               3 
                                                                       
driving  others  to  that  trash  can,  and  the  officials  recovered 
guns from it. 
    A  few  weeks  later,  on  September  29,  2009,  video  set  up 
by  law  enforcement  captured  Burnett  mixing  heroin  with  a 
cutting agent in his basement and then, with Anthony Guer‐
ra’s  assistance,  packaging  the  heroin  into  individual  tinfoil 
packets.  Cordell  Davis  left  Burnett’s  home  with  the  heroin, 
went to Central Park and Huron, and sold sixty tinfoil pack‐
ets of heroin to an undercover officer. The heroin weighed a 
total of approximately 12.1 grams. 
    An indictment was filed in December 2009, and the case 
against  Burnett  went  to  trial  several  years  later  on  four 
counts:  conspiring  to  possess  with  the  intent  to  distribute 
heroin, using a communication facility in furtherance of that 
conspiracy, possession of heroin with intent to distribute on 
September  5,  2009,  and  possession  of  heroin  with  intent  to 
distribute  on  September  29,  2009.  Burnett  admitted  at  trial 
that  he  was  involved  in  drugs  but  maintained  his  involve‐
ment was limited to buying and selling and that he was not 
part of  a  conspiracy.  The jury agreed and acquitted Burnett 
on the conspiracy and use of a communication facility to fur‐
ther a conspiracy counts, and it found him guilty on the two 
individual distribution counts.  
    In addition to the drugs involved in Burnett’s offenses of 
conviction,  the  government  sought  to  have  the  drug  sales 
alleged  in  connection  with  the  conspiracy  considered  rele‐
vant conduct during sentencing. The government argued at 
trial  that  Burnett  conspired  with  Richard  Harrington  and 
others to obtain and distribute wholesale quantities of heroin 
4                                           Nos. 13‐2882 & 13‐2974 
      
from  at  least  November  2008  until  Burnett’s  arrest  in  Octo‐
ber 2009.  
    The  Presentence  Investigation  Report  (“PSR”)  prepared 
by  the  United  States  Probation  Office  before  sentencing 
deemed  Burnett  responsible  for  at  least  one  to  three  kilo‐
grams of heroin. After increases for possession of a firearm, 
acting as a leader or organizer, and obstruction of justice, the 
PSR’s  calculation  of  an  offense  level  of  40  combined  with 
Burnett’s criminal history category of I resulted in an adviso‐
ry  range  under  the  United  States  Sentencing  Guidelines  of 
292 to 365 months’ imprisonment. A sentencing hearing took 
place on August 26, 2013. After hearing argument from both 
parties,  the  district  court  found  Burnett  responsible  for  100 
grams  of  heroin.  The  district  court  also  declined  to  assess  a 
four‐level  leader/organizer  enhancement  and  instead  as‐
signed  a  two‐level  leadership  increase.  The  district  court 
concluded that Burnett had an offense level of 32. The result‐
ing advisory guideline range was 135 to 168 months’ impris‐
onment. The district court imposed a sentence at the low end 
of that range of 135 months’ imprisonment. 
    In  August  2011,  Burnett  was  charged  in  a  separate  case 
with  three  counts  of  mail  fraud  in  violation  of  18  U.S.C. 
§ 1341 and two counts of wire fraud in violation of 18 U.S.C. 
§ 1343. Burnett’s sister and infant nephew died in a fire, and 
a  $5.75  million  settlement  was  reached  for  the  benefit  of 
Burnett’s  sister’s  five  surviving  children.  Burnett  was  ap‐
pointed guardian of the minor children, which gave him ac‐
cess  to  settlement  funds.  He  used  portions  of  those  settle‐
ment  funds  multiple  times  for  his  own  gain,  including  by 
Nos. 13‐2882 & 13‐2974                                              5 
                                                                      
buying  himself  a  Bentley,  a  Mercedes,  and  jewelry.  He  also 
made several unauthorized disbursements of the settlement 
funds,  including  the  purchase  of  a  BMW  and  an  apartment 
building. Burnett pled guilty to all five fraud counts. At sen‐
tencing,  the  district  court  imposed  both  the  vulnerable  vic‐
tim  enhancement  and  an  enhancement  for  abusing  a  posi‐
tion of trust. After calculating an advisory guideline range of 
78  to  97  months,  the  district  court  sentenced  Burnett  to  90 
months’ imprisonment. 
    We  consolidated  Burnett’s  appeals  for  briefing  and  dis‐
position.  In  each  appeal,  he  challenges  the  sentence  he  re‐
ceived. 
                            II. ANALYSIS 
   A. Drug Quantity in Narcotics Case 
    Burnett first challenges the district court’s determination 
at the sentencing in his drug case that he was responsible for 
100 grams of heroin. It is undisputed that his counts of con‐
viction involved approximately 33 grams of heroin. The po‐
sition  of  both  the  PSR  and  of  the  government  at  sentencing 
was  that  Burnett  was  responsible  for  over  one  kilogram  of 
heroin.  The  district  court  found  Burnett  responsible  for  100 
grams of heroin, and  we review this finding for clear error. 
United States v. Adams, 746 F.3d 734, 739 (7th Cir. 2014). 
   When  calculating  a  defendant’s  advisory  guideline 
range,  U.S.S.G.  §  1B1.3(a)(2)  provides  that  the  base  offense 
level  is  determined  by  taking  into  account  “relevant  con‐
duct” which includes “all acts and omissions” committed by 
the defendant “that were part of the same course of conduct 
6                                           Nos. 13‐2882 & 13‐2974 
      
or common scheme or plan as the offense of conviction.” See 
also United States v. Baines, 777 F.3d 959, 963  (7th  Cir. 2015). 
The  “relevant  conduct”  provision  in  the  guidelines  allows 
sentencing  courts  to  consider  drug  quantities  that  are  not 
part of the offense of conviction, so long as “the unconvicted 
activities  bore  the  necessary  relation  to  the  convicted  of‐
fense.”  Barnes,  777  F.3d  at  963  (quotation  omitted).  For  of‐
fenses to be “part of a common scheme or plan, they must be 
substantially  connected  to  each  other  by  at  least  one  com‐
mon factor, such as common victims, common accomplices, 
common  purpose,  or  similar  modus  operandi.”  U.S.S.G. 
§ 1B1.3 cmt. n.9(A). “Offenses that do not qualify as part of a 
common scheme or plan may nonetheless qualify as part of 
the same course of conduct if they are sufficiently connected 
or  related  to  each  other  as  to  warrant  the  conclusion  that 
they are part of a single episode, spree, or ongoing series of 
offenses.” Id. at n.9(B). Factors in making the “same course of 
conduct”  determination include  “the  degree  of similarity of 
the  offenses,  the  regularity  (repetition)  of  the  offenses,  and 
the time interval between the offenses.” Id. The government 
must  establish  relevant  conduct  by  a  preponderance  of  the 
evidence. Baines, 777 F.3d at 963. 
    The district court did not clearly  err when  it found Bur‐
nett  responsible  for  100  grams  of  heroin.  Burnett  took  the 
stand  at  trial  and  testified  in  his  own  defense.  He  admitted 
that  he  ran  a  heroin  business,  and  he  admitted  that  he 
bought most of his heroin from Richard Harrington with the 
intent  to sell it to Guerra, Fields, Davis, and others. Burnett 
testified that he began buying small quantities from Harring‐
Nos. 13‐2882 & 13‐2974                                               7 
                                                                       
ton,  and  that  the  quantities  he  bought  increased  over  time. 
Burnett further testified that he ultimately bought 100 grams 
of  heroin  from  Harrington  at  one  time  that  he  resold  to  his 
heroin customers including Guerra, Fields, and Davis.  
    The district court based its 100‐gram drug quantity find‐
ing  on  Burnett’s  admission  at  trial  that  he  bought  that 
amount  from  Harrington.  In  reaching  this  conclusion,  the 
district court did not take up the government’s invitation to 
find Burnett responsible for the conspiracy. The district court 
did,  however,  find  him  responsible  for  more  than  the  33 
grams  he  was  found  guilty  of  selling,  although  it  found  a 
much  lower  quantity  than  the  one  to  three  kilograms  re‐
quested  by  the  government.  Recognizing  the  government’s 
arguments  for  a  much  higher  quantity,  the  district  court 
stated  at  sentencing,  “although  there  are  ways  to  come  up 
with  a  much  greater  quantity  …  Mr.  Burnett  admitted  to 
purchasing at least 100 grams.” There is no question that the 
district court had evidence before it from which it could find 
that Burnett bought 100 grams of heroin. 
   And  it  was  not  clear  error  for  the  district  court  to  find 
that the 100 grams of heroin Burnett admitted he purchased 
from  Harrington  was  relevant  conduct  to  the  offenses  of 
conviction.  The  court  heard  evidence  demonstrating  that 
Burnett’s drug trafficking conduct was part of a single busi‐
ness and scheme. Burnett was convicted of possessing hero‐
in with the intent to distribute it on two occasions, Septem‐
ber  5,  2009  and  September  29,  2009.  The  heroin  seized  on 
September  5  from  Fields  had  been  obtained  from  Burnett 
and  was  packaged  for  resale  in  individual  user  quantities, 
8                                          Nos. 13‐2882 & 13‐2974 
      
and  Fields  was  delivering  it  to  the  corner  of  Central  Park 
and  Huron.  The  government  introduced  evidence  at  trial 
that Burnett was organizing and supervising the sale of her‐
oin on that corner by at least July 2009 and that he employed 
Davis to manage the corner. On September 29, video showed 
Burnett  mixing  and  packaging  heroin  into  individual  user 
quantities.  Burnett  had  bought  this  heroin  from  Richard 
Harrington  and  sold  it  to  Davis,  who  was  waiting  while  it 
was being packaged. Davis sold the heroin on September 29 
to  an  undercover  officer  on  the  corner  of  Central  Park  and 
Huron. 
    The 100 grams of heroin for which the district court held 
Burnett  accountable  involved  the  same  supplier,  the  same 
drug, the same purchasers, and the same continuous period 
of time as the conduct of conviction. Burnett admitted on the 
stand at trial that he regularly bought heroin from Harring‐
ton and distributed it to persons including Fields and Davis. 
Burnett did so from at least early 2009 through his arrest in 
October 2009, a period which overlaps with the September 5, 
2009 and September 29, 2009 events that resulted in the con‐
victions at issue. He also testified that he bought heroin from 
Harrington  in  July,  August,  and  September  2009  “maybe 
once a week, maybe twice.” Burnett said he initially bought 
smaller  quantities  of  heroin  from  Harrington  and  then 
bought 100 grams on one occasion, and he admitted that he 
bought  it  during  the  course  of  his  ongoing  drug  business 
and bought it with the intent  to  resell it.  Cf. United  States  v. 
Lomax,  712  F.3d  1087,  1089‐90  (7th  Cir.  2013)  (per  curiam) 
(including  in  relevant  conduct  the  amounts  of  regular  drug 
Nos. 13‐2882 & 13‐2974                                            9 
                                                                    
sales  to  customers  even  where  the  additional  conduct  in‐
volved purchases from different suppliers and sold at differ‐
ent  locations  because  the  sales  were  part  of  a  “continuous 
pattern of drug trafficking”). 
     The  transactions  also  involved  the  same  persons.  Har‐
rington  was  involved  in  the  offense  of  conviction  as  Bur‐
nett’s  supplier,  a  connection  which  Burnett  admitted  when 
he  acknowledged  that  he  bought  the  September  29  heroin 
from  Harrington.  Burnett  also  admitted  that  Harrington 
supplied him with heroin for months, and that he sold hero‐
in  to  the  same  people,  including  Guerra,  Davis,  and  Fields. 
In addition, Burnett’s admissions on the stand reflected that 
the  September  9  events  were  far  from  his  only  interaction 
with Fields. Rather, he admitted he had sold to Fields from 
the  spring  to  summer  of  2009  and  that  the  amounts  in‐
creased  over  time.  See  United  States  v.  Farmer,  543  F.3d  363, 
373 (7th Cir. 2008) (“where the defendant’s convicted offense 
was  merely  the  latest  drug  sale  in  an  unbroken  series  of 
deals  regularly  made,  that  is  sufficient  to  find  the  defend‐
ant’s prior drug transactions were part of the same course of 
conduct as the offense of conviction”). 
    The unbroken period of time from the offense of convic‐
tion  and  the  other  counted  conduct  distinguishes  Burnett’s 
case from the cases to which he points us. In United States v. 
Ortiz,  431  F.3d  1035,  1041  (7th  Cir.  2005),  for  example,  the 
conspiracy that the government had argued was responsible 
for “relevant conduct” had been dismantled ten months be‐
fore the defendant’s conduct that led to his conviction. Simi‐
larly, we concluded in United States v. Johnson, 324 F.3d 875, 
10                                           Nos. 13‐2882 & 13‐2974 
       
879‐80 (7th Cir. 2003), that it was not the same course of con‐
duct  where  the  purported  relevant  conduct  was  separated 
from the offense conduct by more than a year, involved dif‐
ferent people, and involved different drugs. Here, however, 
Burnett’s involvement was continuous. We find no clear er‐
ror in the determination that the 100 grams of heroin Burnett 
bought  from  Harrington  is  relevant  conduct  to  the  offense 
conduct. 
    Finally,  Burnett  contends  that  the  district  court  failed  to 
adequately explain the reason for its conclusion that the 100 
grams  was  relevant  conduct.  The  sentencing  transcript  re‐
flects  that  the  district  court  attributed  100  grams  to  Burnett 
based on Burnett’s admission at trial that he had purchased 
that  amount  from  Harrington  on  a  single  occasion.  This  is 
not a case where the record is devoid of evidentiary support 
for  the  relevant  conduct  determination.  Cf.  United  States  v. 
Locke,  643  F.3d  235,  245  (7th  Cir.  2011);  United  States  v. 
Sumner, 265 F.3d 532, 540–41 (7th Cir. 2001). Nor is it a case 
where  the  district  court  made  no  findings  at  all  about  the 
drug  amount  for  which  it  was  holding  the  defendant  re‐
sponsible and instead only stated an offense level. Cf. United 
States  v.  Garrett,  757  F.3d  560,  572–74  (7th  Cir.  2014).  While 
more explanation could have been helpful, we find this case 
similar  to  the  circumstances  in  Baines.  There,  we  said,  “Alt‐
hough  the  district  court  did  not  invoke  the  terms  ‘common 
scheme  or  plan’  or  ‘same  course  of  conduct,’  its  considera‐
tion of the testimony presented and the government’s argu‐
ments made at sentencing are sufficient to show it made the 
relevant  factual  findings.”  777  F.3d  at  965;  see  also  United 
Nos. 13‐2882 & 13‐2974                                       11 
                                                                
States v. Williams, 272 F.3d 845, 852 (7th Cir. 2001). The same 
is true here. As in Baines, we find no need to remand for fur‐
ther explanation. See Baines, 777 F.3d at 965. 
   B. Leader/Organizer Enhancement in Narcotics Case 
    Burnett  also  appeals  the  district  court’s  decision  to  im‐
pose a two‐level enhancement after it found that Burnett act‐
ed as a leader or organizer in the drug case. We review the 
district  court’s  imposition  of  an  organizer  or  leader  en‐
hancement  for  clear  error.  United  States  v.  Purham,  754  F.3d 
411, 415 (7th Cir. 2014).  
    As  with  the  drug  quantity,  both  the  PSR  and  the  gov‐
ernment  had  sought  more  than  what  the  district  court  as‐
sessed.  The  PSR  recommended  that  Burnett  receive  a  four‐
level  enhancement  for  leading  and  organizing  an  extensive 
drug  enterprise,  and  the  government  requested  a  four‐level 
enhancement  as  well.  A  four‐level  enhancement  is  proper 
under the guidelines where the defendant was “an organizer 
or  leader  of  a  criminal  activity  that  involved  five  or  more 
participants or was otherwise extensive.” U.S.S.G. § 3B1.1(a).  
    The  district  court,  however,  declined  to  assess  a  four‐
level  enhancement  and  instead  imposed  a  two‐level  en‐
hancement.  The  guidelines  provide  that  a  two‐level  en‐
hancement  is  appropriate  where  “the  defendant  was  an  or‐
ganizer,  leader,  manager,  or  supervisor  in  any  criminal  ac‐
tivity other than described in (a) or (b).” U.S.S.G. § 3B1.1(c). 
(Part (b), which is not at issue here, provides for a three‐level 
enhancement  where  the  defendant  “was  a  manager  or  su‐
pervisor  (but  not  an  organizer  or  leader)  and  the  criminal 
12                                          Nos. 13‐2882 & 13‐2974 
       
activity involved five or more participants or was otherwise 
extensive.” U.S.S.G. § 3B1.1(b)).  
    There was no clear error. A videotape played at trial and 
that is part of the record on appeal shows Burnett and Guer‐
ra  mixing  and  packaging  the  heroin  that  would  be  sold  in 
the September 29, 2009 transaction. Burnett can be heard on 
the video directing Guerra regarding what to do and how to 
package the heroin. Although Burnett argues that the video 
only  shows  Guerra  packaging  heroin  for  himself  (Guerra), 
the  district  court  did  not  commit  clear  error  when  it  re‐
viewed  the  videotape,  considered  Burnett’s  arguments,  and 
concluded that Burnett was directing Guerra. A February 4, 
2009  videotape  further  supports  the  district  court’s  finding 
that  Burnett  acted  as  an  organizer  or  leader  over  Guerra. 
There,  Harrington  and  Burnett  discuss  a  proposal  for  Har‐
rington to give Burnett some free drugs in return for Burnett 
bringing  Guerra  to  Harrington  to  test  heroin.  There  was  no 
clear error in the imposition of the enhancement. 
      C. Vulnerable  Victim  and  Abuse  of  Trust  Enhance‐
         ments in Fraud Case 
    Finally,  Burnett  argues  that  the  imposition  of  both  vul‐
nerable victim and abuse of trust enhancements in his fraud 
case  was  wrong  because,  he  maintains,  the  application  of 
both  enhancements  in  his  case  constituted  impermissible 
double counting. We review a district court’s application of 
the  guidelines  de  novo  and  its  factual  findings  for  clear  er‐
ror. United States v. Jumah, 599 F.3d 799, 811 (7th Cir. 2010).  
Nos. 13‐2882 & 13‐2974                                                13 
                                                                         
    The  guidelines  provide  for  a  two‐level  increase  when  a 
defendant “knew or should have known that a victim of the 
offense was a vulnerable victim.” U.S.S.G. § 3A1.1(b)(1). The 
commentary  to  this  provision  states  that  a  “vulnerable  vic‐
tim” is one “who is unusually vulnerable due to age, physi‐
cal  or  mental  condition,  or  who  is  otherwise  particularly 
susceptible  to  the  criminal  conduct.”  U.S.S.G.  §  3A1.1(b)(1) 
cmt. n.2. Burnett does not contest that his sister’s minor chil‐
dren were unusually vulnerable due to their age. The guide‐
lines  also  provide  for  a  two‐level  enhancement  if  the  de‐
fendant “abused a position of public or private trust, or used 
a  special  skill,  in  a  manner  that  significantly  facilitated  the 
commission or concealment of the offense.” U.S.S.G. § 3B1.3. 
Burnett  also  does  not  contest  that  he  abused  a  position  of 
trust in a way that significantly helped him commit fraud.  
    Although  Burnett  does  not  dispute  that  he  was  eligible 
for  both  enhancements  individually,  he  maintains  that  im‐
posing  both  on  him  in  this  case  was  wrong.  In  support,  he 
points  to  Application  Note  2  to  U.S.S.G.  §  3A1.1(b)(1),  the 
vulnerable victim enhancement, which provides that the en‐
hancement shall not apply “if the factor that makes the per‐
son a vulnerable victim is incorporated in the offense guide‐
line.  For  example,  if  the  offense  guideline  provides  an  en‐
hancement  for  the  age  of  the  victim,  this  subsection  would 
not  be  applied  unless  the  victim  was  unusually  vulnerable 
for reasons unrelated to age.” From this Burnett argues that 
both the vulnerable victim and abuse of trust enhancements 
should not have been applied to him because, he maintains, 
both  are  predicated  upon  the  same  factor  (age)  that  makes 
14                                           Nos. 13‐2882 & 13‐2974 
       
the victims vulnerable. Therefore, he argues, he was wrongly 
punished twice for the same conduct. 
    We find no error in the imposition of both enhancements. 
We have ruled that “double counting,” in the sense that the 
same  conduct  is  used  more  than  once  to  increase  a  defend‐
ant’s guideline range, is generally permissible unless the text 
of the guidelines prohibits it. See United States v. Vizcarra, 668 
F.3d  516,  519–20  (7th  Cir.  2012).  The  concept  of  double 
counting is a matter of guidelines interpretation, and so tra‐
ditional  statutory  construction  principles  apply.  Id.  at  519. 
Here, Application Note 2 to U.S.S.G. § 3A1.1(b)(1) only pro‐
hibits applying a vulnerable  victim enhancement where the 
“offense  guideline”  incorporates  the  vulnerability.  So,  for 
example,  when  the  offense  was  enticement  of  a  minor,  the 
Ninth Circuit ruled that the vulnerable victim enhancement 
would  only  apply  if  the  minor  was  unusually  vulnerable 
compared to other minors. United States v. Nielson, 694  F.3d 
1032,  1035  (9th  Cir.  2012);  see  also  United  States  v.  Median‐
Argueta,  454  F.3d  479,  482–83  (5th  Cir.  2006)  (ruling  that 
where  the  crime  is  harboring  illegal  aliens,  to  receive  the 
vulnerable  victim  enhancement  the  victims  must  be  unusu‐
ally vulnerable as compared to other illegal aliens). Here, the 
“offense  guideline”  is  the  fraud  guideline,  and  it  does  not 
incorporate age into its guideline. Application Note 2 there‐
fore  does  not  help  Burnett.  He  would  like  the  principle  of 
Application Note 2 to apply to other enhancements, not just to 
other  offense  guidelines,  but  that  is  not  what  the  text  of  the 
note provides. 
Nos. 13‐2882 & 13‐2974                                              15 
                                                                        
    Burnett’s  argument  fails  for  a  more  fundamental  reason 
as  well.  The  district  court  recognized  that  while  there  was 
some  overlap  in  the  facts  that  formed  the  bases  of  both  en‐
hancements,  it  reasoned,  properly,  that  the  two  enhance‐
ments  punished  different  aspects  of  Burnett’s  conduct.  The 
district court applied the vulnerable victim enhancement be‐
cause  the  victims  were  minors.  It  then  applied  the  abuse  of 
trust  enhancement  not  only  for  Burnett’s  abuse  of  the  trust 
placed  in  him  as  the  minors’  guardian  and  family  member, 
but also for abusing the trust that the probate court placed in 
him when that court appointed him to be the minors’ guard‐
ian. The two enhancements here punished different conduct, 
and there was no impermissible double counting.  
                         III. CONCLUSION 
   The judgments of the district court are AFFIRMED.